 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT

 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    THOMAS A. CANNELL, IV,                                 Case No. 1:19-cv-01154-BAM

 8                       Plaintiff,
                                                             ORDER TO SUBMIT APPLICATION
 9            v.                                             TO PROCEED IN FORMA PAUPERIS
                                                             OR PAY FILING FEE WITHIN THIRTY
10    THE PEOPLE OF THE STATE OF                             DAYS
      UTAH, et al.,
11
                         Defendants.                         THIRTY (30) DAY DEADLINE
12

13          Plaintiff Thomas A. Cannell, IV, proceeding pro se, filed the instant action against The

14   People of the State of Utah, Apple Computer, Inc., and Jocelyn Anderson Jobs on August 23,

15   2019. (Doc. No. 1.) Plaintiff has not paid the $400.00 filing fee or submitted an application to

16   proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

17          Accordingly, IT IS HEREBY ORDERED that:

18          1.      The Clerk’s Office shall send to Plaintiff a form for application to proceed in

19   forma pauperis for a prisoner;

20          2.      Within thirty (30) days of the date of service of this order, Plaintiff shall submit

21   the completed and signed application to proceed in forma pauperis for a prisoner, or in the

22   alternative, pay the $400.00 filing fee for this action; and

23          3.      Failure to comply with this order will result in a recommendation for

24   dismissal of this action.
     IT IS SO ORDERED.
25

26      Dated:     August 28, 2019                               /s/ Barbara   A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
